DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Status of the Claims
The amendment/remarks received 12/17/2021 have been entered and fully considered.  Claims 1-2 and 4-14 are pending.  Claim 3 is cancelled.  Claim 1 is amended.  Claims 1-2 and 4-14 are examined herein.

Allowable Subject Matter
Claims 1-2 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2010/0248026 A1 (“Hinoki”) discloses a lithium secondary battery comprising a positive electrode and a negative electrode ([0029]-[0032]).  The negative electrode comprises a negative current collector, a negative active-material layer formed on the negative current collector and a protecting layer formed on the negative active-material layer ([0032], [0072]).  The positive electrode comprises a positive current collector and a positive active-material layer formed on the positive current collector ([0032], [0072]).  The protecting layer comprises organic particles made of polyethylene (PE) ([0104]).  However, Hinoki is silent regarding the particles being flake-shaped.
JP 2018-106879 A (“Ueda”) discloses an insulator layer-attached negative electrode in which an insulator layer is formed on a negative electrode by polyolefin particles (Abstract).  The polyolefin particles have an aspect ratio of 1.0 to 2.0 ([0027]).  Ueda does not disclose flake-shaped polyethylene particles having a ratio of a major axis length to a minor axis length of 2.4 to 4.5.
US 2008/0292965 A1 (“Kubota”) discloses a rechargeable lithium ion battery comprising hollow resin particles in the negative electrode that can be collapsed by rolling (Abstract).  The hollow resin particles may be made of polyethylene ([0051]).  Kubota does not disclose flake-shaped polyethylene particles having a ratio of a major axis length to a minor axis length of 2.4 to 4.5.
US 2016/0104880 A1 (“Gao”) discloses a rapid charge lithium-ion battery wherein the positive active material includes a component A and a component B; the component A is selected from at least one of lithium nickel cobalt aluminum oxide (NCA), lithium nickel cobalt manganese oxide (NCM), lithium manganese oxide (LMO) and lithium cobalt oxide (LiCoO2); the component B may be lithium iron phosphate (LFP) (Abstract; [0010]).
The prior art, either alone or in combination, does not fairly teach or suggest the rechargeable lithium battery of claim 1, in particular wherein the negative functional layer comprises flake-shaped polyethylene particles, having a ratio of a major axis length to a minor axis length of 2.4 to 4.5 as recited in combination with elements as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727